Citation Nr: 1756344	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  11-05 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disorder. 

2.  Entitlement to service connection for sinusitis. 

3.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for a right knee disorder.

4.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for a deviated nasal septum.

5.  Entitlement to an initial rating higher than 10 percent prior to September 11, 2013, and a rating higher than 30 percent from September 11, 2013, for cervical spine spondylosis with osteoarthritis and C5-6 disc narrowing.

6. Entitlement to an increased rating for residuals of left knee meniscectomy, currently rated 10 percent disabling.

7. Entitlement to an (increased) compensable rating for hemorrhoids. 

8. Entitlement to an initial compensable rating for plantar fasciitis of the left foot.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from March 1971 to September 1991.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. A notice of disagreement was received in June 2009, a statement of the case was issued in January 2011, and a VA Form 9 was received in January 2011.

The Veteran requested a hearing before the Board; however, the Veteran withdrew his appeal prior to the scheduled hearing.


FINDING OF FACT

In September 2017, prior to promulgation of a Board decision, the Board received correspondence from the Veteran wherein it was noted that he wished to withdraw all pending appeals.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal by the Veteran have been met. 38 U.S.C. § 7105 (b)(2), (d)(5) (West 2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C. § 7105 (West 2012). An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2017). Withdrawal may be made by the Veteran or by his or her authorized representative. 38 C.F.R. § 20.204.

In September 2017, prior to promulgation of a Board decision, the Board received correspondence from the Veteran, wherein it was requested that all current appeals be withdrawn. Thus, no allegations of errors of fact or law remain for appellate consideration. As such, the Board does not have jurisdiction to review the appeal and the appeal must be dismissed.


ORDER

The appeal is dismissed. 




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


